


Exhibit 10.1


EXECUTION COPY




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 21, 2015 between
Invacare Corporation (the “Company”) and Matthew E. Monaghan (“Executive”).


WHEREAS, the Board of Directors of the Company desires to hire Executive to
serve in the position of President and Chief Executive Officer, and Executive
desires to accept said appointment, effective as of April 1, 2015 (the
“Effective Date”), on the terms herein provided; and


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:


1.    Definitions.
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
“Affiliate(s)” — means any Person which, directly or indirectly controls, is
controlled by, or is under common control with, any referenced Person.
“Agreement” — means this Employment Agreement, including any Exhibits hereto, as
amended from time to time.
“Annual Performance Bonus” — as described in Section 3.2.
“Board” — means the Board of Directors of the Company.
“Cause” — means the occurrence of any of the following events during the
Employment Period:
(i) Executive shall have been convicted of a felony;
(ii) Executive commits an act or series of acts of dishonesty in the course of
Executive’s employment which are materially inimical to the best interests of
the Company, as determined by the vote of the Board (exclusive of the Executive,
if the Executive is a Director of the Company);
(iii) any federal or state regulatory agency with jurisdiction over the Company
has issued a final order, with no further right of appeal, that has the effect
of suspending, removing, or barring Executive from continuing his service as an
officer or Director of the Company;
(iv) after being notified in writing by the Board to cease any particular
Competitive Activity, Executive shall intentionally continue to engage in such
Competitive Activity while Executive remains in the employ of the Company; or

1

--------------------------------------------------------------------------------




(v) Executive shall fail to devote his full business time to the business of the
Company (excluding for these purposes any services performed for any charitable
organizations, or organizations where he is participating as the Company’s
representative), which failure continues after 30 days following the Company’s
notice to Executive specifying such failure, during which time he will have the
right to cure.
“Compensation Committee” — means the Compensation & Management Development
Committee of the Board.
“Competitive Activity” — means directly or indirectly, Executive’s rendering of
services or acting as an officer, director, partner, agent, consultant or
employee of, or otherwise assisting any Competitor (excluding ownership of less
than five percent (5%) of the stock of a publicly-held corporation whose stock
is traded on a national securities exchange or in the over-the-counter market),
whether on his own behalf or on behalf of any other Person anywhere in the world
in which the Company conducts business activity.
“Competitive Product” — means a product which is similar to or competitive with
a product manufactured and/or sold by the Company, or with respect to which the
Company has conducted research, during the three (3) years immediately preceding
cessation of Executive’s employment.
“Competitor” — means any Person, and/or an Affiliate thereof, engaged in or
about to become engaged in research on, or the production and/or sale or
distribution of any Competitive Product.
“Disability” — means any physical or mental impairment because of which:
(a) Executive is entitled to (i) disability retirement benefits under the
federal Social Security Act or (ii) recover benefits under any long-term
disability plan maintained by the Company or Executive; (b)  Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or is continuous for a period of not less than 180 days; or (c) Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering executives of the Company.
“Company” — means Invacare Corporation, an Ohio corporation, and its successors
and assigns.
“Employment Period” — means the period of time during which Executive is
employed under this Agreement.
“Good Reason” - means the occurrence of any of the following events during the
Employment Period that remain uncured by the Company following 30 days advance
written notice thereof by Executive (which written notice is provided by
Executive within 30 days of the occurrence of the event); unless Executive
grants his prior written consent: (a) Executive’s principal place of employment
is relocated more than 75 miles from One Invacare Way, Elyria, Ohio so as to be
further from his personal residence; (b) any material

2

--------------------------------------------------------------------------------




reduction of Executive’s Base Salary below the annualized amount of
$750,000.00 ; (c) Executive’s opportunity for cash incentive compensation as an
officer or employee of the Company is reduced to a level below 85% of his Base
Salary; notwithstanding the foregoing, no reduction in Salary or reduction in
opportunity for incentive compensation shall constitute “Good Reason” under this
Agreement if other executive officers of the Company receive proportionate
reductions in salary or opportunity for cash incentive compensation as
Executive, or (d) Executive ceases to hold the positions of President and Chief
Executive Officer of the Company.
“Person” — means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
2.    Employment Term and Duties.
2.1    Employment. The Company hereby employs Executive, effective as of the
Effective Date, and Executive accepts employment by the Company, effective as of
the Effective Date, upon the terms and conditions set forth in this Agreement.
2.2    Term. The term of this Agreement shall begin on the Effective Date and
continue until the earlier of (i) the date this Agreement is terminated in
accordance with the provisions of Section 5 hereof or (ii) the fifth (5th)
anniversary of the Effective Date.
2.3    Duties.
(a)    Effective as of the Effective Date, during the Employment Period
Executive will serve as the President and Chief Executive Officer of the
Company, with duties and responsibilities associated with and related to such
position and as otherwise requested by the Board.
(b)    Commencing on the Effective Date, Executive will (a) devote Executive’s
full business time, effort, energy and skill (vacations and reasonable absences
due to illness excepted) as is necessary to fulfill the duties of his position
and those assigned by the Board; (b) use his best efforts to promote the success
of the business, and (c) cooperate fully with the requests of the Board in the
advancement of the best interests of the Company and its Affiliates. During the
Employment Period, Executive shall not be engaged in or provide services to any
other business or Person (whether engaged for profit or not), which interferes
with Executive’s obligations under this Agreement.
3.    Compensation.
3.1    Basic Compensation.
(a)    Base Salary. The Company shall pay to Executive an annualized salary at a
rate of Seven Hundred Fifty Thousand Dollars ($750,000.00) per year (the “Base
Salary”), payable in equal periodic installments in accordance with the
Company’s customary payroll practices. Any adjustment in the Base Salary shall
be made by, and at the sole discretion and approval of, the Compensation
Committee, and, as adjusted, shall become Executive’s new “Base Salary”
hereunder for the remainder of the Employment

3

--------------------------------------------------------------------------------




Period (unless and until further adjusted); provided that the Company may not
decrease the rate of the Base Salary unless such decrease is commensurate with
salary decreases for all executive officers of the Company.
(b)    Benefits. Executive will, during the Employment Period, be entitled to
participate in the Invacare Retirement Savings Plan, the Invacare Corporation
Deferred Compensation Plus Plan, the Executive Life Insurance Plan and the
Executive Health Management Program. In addition, Executive also will be
entitled to participate in such other health and welfare benefit plans as in
effect and made available to its salaried employees generally if, and to the
extent that, Executive is eligible under the terms of such other plans. Any
benefits granted to or received by Executive hereunder shall be subject to such
local, state or federal tax reporting requirements as may be in effect at any
time during the Employment Period.
3.2    Annual Performance Bonus. If and to the extent that the Company provides
its executive officers with the opportunity to earn a cash bonus under the
Company’s Key Management Incentive Plan during the Employment Period, Executive
shall be a participant in such plan and be eligible to earn a bonus based upon
the satisfaction by the Company and/or Executive of certain metrics relating to
quantitative and qualitative goals as determined by the Compensation Committee
in its sole discretion, and subject in all respects to the terms and conditions
of such plan. For the 2015 bonus year, Executive’s initial annual target bonus
opportunity will be 100% of the Base Salary, which bonus, if earned, will be
prorated for the period during which Executive is employed during the 2015
calendar year, commencing with the Effective Date. Beginning in the 2016 bonus
year and for each year thereafter, if bonus opportunities are granted under the
Key Management Incentive Plan, the Compensation Committee will set Executive’s
annual bonus target at an amount that is commensurate with Executive’s position,
and relative to the Company’s other executive officers, and the Compensation
Committee’s philosophy and objectives for the Company’s executive compensation
practices.
3.3    Long Term Incentive Plan.     During the Employment Period, if and to the
extent that the Company grants its executive officers equity or equity-based
awards under the Company’s Long-Term Incentive Plan (LTIP), Executive shall be
eligible to receive awards under such LTIP. Executive will receive an initial
annual grant of restricted shares in 2015 with a targeted value (based on the
closing price of Company shares on the Effective Date) of 2.5 times the Base
Salary, prorated for the period during which Executive is employed during the
2015 calendar year (the “Initial Award”). Thus, based on an April 1, 2015 start
date, the targeted value of such grant will aggregate to $1,406,250 (2.5 times
$750,000 = $1,875,000 x .75 = $1,406,250). The Initial Award will be evidenced
by an award agreement and subject to the terms and conditions provided therein.
Seventy percent (70%) of the Initial Award will consist of performance-based
restricted shares, which will vest upon the achievement of predetermined
business and financial goals established by the Compensation Committee. The
remaining thirty percent (30%) of the Initial Award will be service-based
restricted shares, which will vest 100% at the end of a three-year period. To
further describe the Initial Award for 2015, the Company will make a 2015 grant
of (i) service-based restricted shares with a value of $421,875 (30% of
$1,406,250) as of the date of grant, which will vest 100% on May 15, 2018; and
(ii) performance-based restricted shares with a targeted value of $984,375 (70%
of $1,406,250), which will vest based on the achievement of predetermined
business and financial goals over the three (3) year

4

--------------------------------------------------------------------------------




period of January 1, 2015 through December 31, 2017. Actual award payouts can
range from 0% to 150% of target value based on performance. Performance metrics
and goals for the Initial Award will be determined by the Compensation Committee
(after consultation with Executive) covering some or all of the period of 2015
through 2017.
Beginning in 2016 and for each year thereafter, if awards are granted under the
LTIP, the targeted amount of Executive’s LTIP awards, as well as the type of
awards and the mix of performance-based and service-based awards will be
commensurate with Executive’s position, and relative to the Company’s other
executive officers, and the Compensation Committee’s philosophy and objectives
for the Company’s executive compensation practices. Any awards granted under the
LTIP will be earned and paid or settled in accordance with the terms and
conditions of the Company’s 2013 Equity Compensation Plan (or any similar equity
compensation plan) and any applicable award agreement.
3.4     Inducement Award. So long as this Agreement is fully executed on or
before January 22, 2015, and Executive commences employment with the Company on
April 1, 2015, then Executive shall be eligible to receive a one-time grant of
restricted shares as of the Effective Date, under the Company’s 2013 Equity
Compensation Plan (the “Inducement Award”). The Inducement Award shall be for a
number of restricted shares with an aggregate fair market value of $1,000,000
(to be approved by the Compensation Committee), with a value based on the
closing price on the grant date. The Inducement Award shall be evidenced by an
award agreement and shall be subject to the terms and conditions provided
therein. Generally, all restrictions with respect to the restricted shares
covered under the Inducement Award will lapse ratably in equal one-third
increments on each of May 15, 2016, May 15, 2017 and May 15, 2018.
3.5    Relocation Expenses.    Executive shall be eligible for reimbursement for
the costs associated with relocating his residence to the Northeast Ohio area
under the Company’s relocation policy (a copy of which having been provided to
Executive and his counsel); provided that the Company shall make the following
modifications to its relocation policy for Executive: (i) the Company shall
provide Executive with furnished temporary executive housing (including rent,
utilities, parking and other reasonable and customary incidental expenses) in a
one-bedroom apartment in the Cleveland area until the earliest of (A) nine (9)
months after the Effective Date or (B) the date on which Executive acquires a
residence in Ohio; (ii) Executive shall be entitled to market his current home
in Ft. Wayne during the three (3) month period following the Effective Date, but
if the house is not subject to a contract to be sold at the end of such three
(3) month period, then the Company will market such house in accordance its
relocation policy and, if the house fails to sell during the next twelve (12)
month period (fifteen (15) months after the Effective Date), the Company will
purchase the home from Executive at the then-currently appraised value mutually
agreed to by the Company and Executive, (iii) the Company will pay all
reasonable and customary closing costs (as listed in the relocation policy) in
connection with the sale of the Ft. Wayne house and the purchase of a house in
Northern Ohio, and (iv) in the event of Executive’s involuntary termination
without Cause or voluntary termination for Good Reason, Executive shall not be
obligated to reimburse relocation expenses. Any payments to or on behalf of
Executive by the Company pursuant to this Section 3.5 shall be made as soon as
reasonably practicable, but in any event by the end of the calendar year in
which the obligation arises or the cost is incurred.

5

--------------------------------------------------------------------------------




3.6    Reimbursement of Legal Fees. The Company shall pay reasonable legal fees
incurred by Executive in connection with the negotiation of this Agreement up to
$25,000; provided that any such payment shall be made no later than March 15,
2016.
3.7    Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business and travel expenses incurred by
Executive in connection with the performance of Executive's duties hereunder in
accordance with the Company's expense reimbursement policies and procedures.
Without limiting the foregoing, during the Employment Period, if Executive
believes that it would be more efficient to use his personal airplane for
specific and limited travel conducting Company business, and the Company concurs
as to the appropriateness and practicalities of such travel, then Executive
shall be entitled to use his personal airplane for such travel, subject to the
following conditions: (i) Executive shall not fly with any other Company
employee, consultant, director, customer, supplier or other person affiliated in
any way with the Company or its affiliates; (ii) the Company will have in force
applicable insurance coverage in amounts and scope that it deems sufficient and
appropriate; and (iii) Executive otherwise complies with the Company's air
travel policies as in effect at the time. In the event that Executive uses his
airplane for such purposes in compliance with the foregoing conditions, then he
shall be entitled to reimbursement by the Company for such travel on Company
business at the rate of the lesser of (A) his actual out-of-pocket costs for
such flight; or (B) one refundable business class ticket for a commercial flight
to the applicable destination (or the nearest applicable commercial airport).
4.    Vacations and Holidays. Executive will be entitled to paid vacation each
calendar year during the Employment Period in an amount of up to five (5) weeks,
consistent with existing practices for other executive officers as of the date
hereof. Such vacation shall be taken in accordance with the vacation policies of
the Company in effect for its executive officers from time to time. Executive
also will be entitled to the paid holidays as set forth in the Company’s
policies.
5.    Termination.
5.1    Events of Termination.
(a)    Death; Disability. In the event of Executive’s death or Disability, his
employment with the Company shall be deemed terminated as of the end of the
month in which such death occurs or such Disability is determined to have
occurred.
(b)    By The Company for Cause. Executive’s employment with the Company may be
terminated immediately at the option of and by written notice from the Company
if the Board in good faith determines that Executive has acted (or has refrained
from acting) in such a manner that a termination of employment for Cause exists.
(c)    By The Company without Cause. The Company also may terminate Executive’s
employment at any time upon not less than thirty (30) days advance written
notice without Cause. The Company may accelerate the effective date of such
termination if, in lieu of such notice, and in addition to the payments required
by Section 5.2(c) below, the Company continues to pay Salary to Executive for a

6

--------------------------------------------------------------------------------




number of days equal to the number of days by which the Company accelerated the
effective date of Executive’s termination.
(d)    By Executive without Good Reason. Executive may terminate his employment
with the Company at any time without Good Reason upon not less than thirty (30)
days advance written notice to the Company; provided, however, that after the
receipt of such notice, the Company may, in its discretion, accelerate the
effective date of such termination at any time by written notice to Executive.
(e)    By Executive with Good Reason. Executive may terminate his employment
with the Company with Good Reason, upon not less than thirty (30) days advance
written notice to the Company, which notice shall specify, in reasonable detail,
Executive’s basis for alleging Good Reason; provided, however, that after the
receipt of such notice, the Company may, in its discretion accelerate the
effective date of such termination at any time by written notice to Executive so
long as the Company continues to pay Salary to Executive for a number of days
equal to the number of days by which the Company accelerated the effective date
of Executive’s termination.
5.2    Termination Pay. Effective upon the termination of the Employment Period,
the Company will be obligated to pay Executive (or, in the event of his death,
his designated beneficiary) only such compensation as is provided in this
Section 5.2, or as otherwise provided under any Company plans or programs.
Executive will not receive, as part of his termination pay pursuant to this
Section 5.2, any payment or other compensation for any vacation, holiday, sick
leave, or other leave unused on the date the notice of termination is given
under this Agreement. For purposes of this Section 5.2, Executive’s designated
beneficiary will be such individual beneficiary or trust, located at such
address, as Executive may designate by notice to the Company from time to time
or, if Executive fails to give notice to the Company of such a beneficiary,
Executive’s estate.
(a)    Termination by Death or Disability. If the Employment Period is
terminated because of Executive’s death or as a result of Executive’s
Disability, as determined under Section 10.1, the Company will, in accordance
with normal payroll practice, pay to Executive or to Executive’s designated
beneficiary, Executive’s Salary through the end of the month in which such death
or Disability occurs. In addition to the foregoing, if Executive’s employment is
terminated because of Executive’s death or Disability, the Company will pay to
Executive or to Executive’s designated beneficiary, on a pro rata basis to the
date of death or Disability, such bonus, if any, to which Executive would have
been entitled if his employment had not terminated prior to the end of such
fiscal year, all in accordance with the Company’s normal practices and following
the Company’s determination of such pro rata bonus amount.
(b)    Termination by The Company Without Cause or by Executive for Good Reason.
If the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason and, in either case, Executive
executes and delivers a release of claims substantially in the form attached as
Exhibit A (the “Release”) hereto and such Release becomes effective and
irrevocable within sixty (60) days following the date of Executive’s termination
of employment (such sixty (60) -day period, the “Release Signing Period”),
Executive shall be entitled to the following:
            

7

--------------------------------------------------------------------------------




(i)     the Company will continue to pay to Executive his Base Salary, in
accordance with normal payroll practice, for a period of twenty-four (24) months
following the effective date of the termination of his employment, which
payments shall commence on the first payroll date following the date on which
the Release becomes effective and irrevocable; provided that, if the Release
Signing Period begins in one taxable year and ends in another taxable year,
payments shall not begin until the beginning of the second taxable year;
provided, further, that, the first payment shall include all amounts that would
otherwise have been paid to Executive during the period beginning on the date of
Executive’s termination of employment and ending on the first payment date if no
delay had been imposed;


(ii)     Executive shall be entitled to a pro-rated payment under the Company’s
Key Management Incentive Plan (or any similar annual bonus plan) in an amount
equal to (x) the target amount of Executive’s annual bonus for the year in which
the termination occurs, multiplied by (y) a quotient in which the numerator is
the number of days during the applicable plan year in which Executive was
employed with the Company and the denominator is 365. Any amount payable to
Executive under the Key Management Incentive Plan (or any similar bonus plan)
pursuant to this Section 5.2(b)(ii) will be paid at the same time payments are
generally made to other participants in the plan, subject to Section 7.12, or,
if later, on the first payroll date following the date on which the Release
becomes effective and irrevocable; and
(iii)     if Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company shall
reimburse the Executive for the monthly COBRA premium paid by the Executive for
himself and his dependents. Such reimbursement shall be paid to Executive on the
first payroll date of the month immediately following the month in which
Executive timely remits the premium payment. Executive shall be eligible to
receive such reimbursement until the earliest of: (A) the twelve (12) -month
anniversary of the date of his termination of employment; (B) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and (C)
the date on which the Executive becomes eligible to receive health insurance
coverage from another employer. Notwithstanding the foregoing, if the Company's
payments under this Section 5.2(b)(iii) would violate the nondiscrimination
rules applicable to non-grandfathered plans, or result in the imposition of
penalties under the Patient Protection and Affordable Care Act of 2010 and the
related regulations and guidance promulgated thereunder ("PPACA"), the parties
agree to reform this Section 5.2(b)(iii) in a manner as is necessary to comply
with PPACA.
(c)    Termination by Executive Without Good Reason. If Executive terminates his
employment for any reason other than Good Reason, the Company shall continue to
pay to Executive his Base Salary, in accordance with normal payroll practice,
for the shorter of: (i) thirty (30) days, or (ii) the notice period provided by
Executive with respect to his termination.
6.    Restrictive Covenants. Executive expressly agrees to execute, either
contemporaneously with the Effective Date or within 48 hours thereafter, the
current version of the Technical Information and Non-Competition Agreement
between the Company and Executive (the “Technical Information and
Non-Competition Agreement”), and further acknowledges and agrees that said
covenants and obligations of the Technical Information and Non-Competition
Agreement survive Executive’s execution of this Agreement;

8

--------------------------------------------------------------------------------




provided, however, that in the event of any conflict between the terms of the
Technical Information and Non-Competition Agreement (including the references
therein to “at will” employment) and this Agreement, the terms of this Agreement
shall supersede and override the provisions of such Technical Information and
Non-Competition Agreement.
7.    General Provisions.
7.1    Representations and Warranties by the Parties.
(a)    Representations by the Company. The Company represents and warrants to
Executive that the execution and delivery by the Company of this Agreement do
not, and the performance by the Company of its obligations hereunder will not,
with or without the giving of notice or the passage of time, or both: (i)
violate any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to the Company; or (ii) conflict with, result in
the breach of any provisions of or the termination of, or constitute a default
under, any agreement to which the Company is a party or by which the Company is
or may be bound.
(b)     Representations by Executive. Executive acknowledges that, as of the
date of this Agreement, he is employed by Zimmer, Inc. and/or one or more of its
Affiliates (“Zimmer”) and is party to a Corporate Executive Confidentiality,
Non-Competition and Non-Solicitation Agreement with Zimmer, dated May 27, 2010
(the “Zimmer Agreement”). Executive represents and warrants that (i) he will
terminate his employment with Zimmer no later than March 31, 2015 so that he may
commence employment hereunder on the Effective Date; (ii) neither his execution
and delivery of, nor his performance under, this Agreement, nor his employment
with the Company will violate or impact the terms of the Zimmer Agreement; (iii)
except as provided under the Zimmer Agreement, he is not subject to any
covenants against competition or similar covenants or any court order or other
legal obligation that would affect the performance of his obligations to the
Company; and (iv) Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party, including Zimmer, without such
party’s consent.
If requested by the Board, Executive must submit to a reasonable number of
mental or physical examinations by a licensed physician reasonably acceptable to
the parties to enable a determination of Executive’s “Disability” for purposes
of this Agreement. Executive hereby authorizes the disclosure and release to the
Company of the results of any such mental or physical examinations and all
supporting records. If Executive is not legally competent, Executive’s legal
guardian or duly authorized attorney-in-fact will act in Executive’s stead, for
the purposes of submitting Executive to the examinations, and providing the
authorization of disclosure.
7.2    Obligations Contingent on Performance. The obligations of the Company
hereunder, including its obligation to pay the Compensation provided for herein,
are contingent upon Executive’s performance of Executive’s obligations
hereunder.
7.3    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege

9

--------------------------------------------------------------------------------




under this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.
7.4    Binding Effect; Delegation of Executive’s Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any Affiliate to which the Company may assign this
Agreement or any entity with which the Company may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of Executive under this Agreement, being personal, may not be
delegated or assigned.
7.5    Notices. All notices required to be given or delivered pursuant to this
Agreement shall be in writing, and shall be given or delivered as follows:
If to the Company:
 
Invacare Corporation
One Invacare Way
Elyria, Ohio 44035
 
 
Attention: Senior Vice President - Human Resources


 
 
 
If to Executive:    
 
Matthew E. Monaghan
14707 Indian Creek Road
Ft. Wayne, Indiana 46814
 
 
 
With a copy to:
 
Jason B. Sims, Esq.
Dinsmore & Shohl, LLP
250 W. Main St., Suite 1400
Lexington, KY 40507
 
 
 

or in any case, to such other address for a party as to which notice shall have
been given to each of the parties hereto in accordance with this Section.
Notices so addressed shall be deemed to have been duly given (i) on the third
business day after the day of registration, if sent by registered or certified
U.S. Mail, first-class postage prepaid, or (ii) on the next business day
following the documented acceptance thereof for next-day delivery by a national
overnight air courier service, or (iii) on the date sent by facsimile
transmission, if electronically confirmed. Otherwise, notices shall be deemed to
have been given when delivered to such address.


7.6    Entire Agreement; Amendments. This Agreement, as it may be amended from
time to time, contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all other agreements or understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

10

--------------------------------------------------------------------------------




7.7    Governing Law; Venue and Jurisdiction. This Agreement shall be governed
by and under the laws of the State of Ohio. The Company and Executive each
consent to exclusive venue and personal jurisdiction over them in any state or
federal court with jurisdiction over Lorain County, Ohio or Cuyahoga County,
Ohio for the purpose of construction and enforcement of this Agreement or any
other dispute between the parties involving this Agreement.
7.8    Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
7.9    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
7.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
7.11    Withholding. The Company shall have the right to withhold from any
payments and benefits under this Agreement any and all amounts necessary for
payroll taxes and other withholdings.
7.12    Maintenance of Exemption From Code Section 409A. It is the intention and
purpose of the Company and Executive that this Agreement shall be deemed to be
at all relevant times exempt from compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, (“Section 409A”) and all other applicable
laws. This Agreement shall be so interpreted and is intended to be so
administered. However, notwithstanding anything in this Agreement to the
contrary, the Company makes no representations or warranties as to the tax
effects of payments made to Executive pursuant to this Agreement, and any and
all tax consequences incident to such shall solely be the responsibility of
Executive, or any successor-in-interest. Notwithstanding any provision in this
Agreement to the contrary, if Executive is deemed to be a "specified employee"
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
Executive’s separation from service (within the meaning of Treas. Reg. Section
1.409A-1(h)), then any payment or benefit pursuant to this Agreement on account
of Executive’s separation from service, to the extent such payment constitutes
non-qualified deferred compensation subject to Section 409A and is required to
be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code (after taking into
account any exclusions applicable to such payment under Section 409A), shall not
be made until the first payroll date to occur after (i) the expiration of the
six (6) month period from the date of Executive’s separation from service, or
(ii) if earlier, the date of Executive’s death (the "Delay Period"). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Agreement (whether they would have otherwise been payable

11

--------------------------------------------------------------------------------




in a single sum or in installments in the absence of such delay), will be paid
or reimbursed to Executive in a lump sum, with interest at the mid-term
applicable federal rate, and any remaining payments and benefits due under this
Agreement will be paid or provided in accordance with the normal payment dates
specified for them herein. Each payment hereunder (including without limitation
each monthly payment or payment made on a payroll period basis, even if it might
otherwise be part of a series of installment payments) shall constitute a
separate payment hereunder for purposes of Section 409A.
To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.


[Signatures on Following Page.]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date first written above.
 
INVACARE CORPORATION
 
 
 
 
By:
/s/ Robert K. Gudbranson
 
Name:
Robert K. Gudbranson
 
Title:
Chief Financial Officer
 
 
 
 
 
(“The Company”)
 
 
 
 
 
 
 
 
 /s/ Matthew E. Monaghan
 
 
 Matthew E. Monaghan
 
 
 
 
 
(“Executive”)






13

--------------------------------------------------------------------------------




GENERAL RELEASE OF CLAIMS - Exhibit A


Matthew E. Monaghan ("Executive") and Invacare Corporation (the “Company"), in
exchange for their mutual covenants and obligations set forth herein, hereby
agree as follows:


1.Executive’s Release. For consideration in the form of the payments and
benefits described in the Employment Agreement between Executive and the Company
dated January 21, 2015 (the “Employment Agreement”), Executive does hereby for
himself and for his heirs, executors, successors and assigns, release and
forever discharge the Company, its parent company(ies), subsidiaries, divisions,
and affiliated businesses, direct or indirect, if any, together with its and
their respective officers, directors, shareholders, management, representatives,
agents, employees, successors, assigns, and attorneys, both known and unknown,
in both their personal and agency capacities (collectively, “the Company
Entities”) of and from any and all claims, demands, damages, actions or causes
of action, suits, claims, charges, complaints, contracts, whether oral or
written, express or implied and promises, at law or in equity, of whatsoever
kind or nature, including but not limited to any alleged violation of any state
or federal anti-discrimination or anti-retaliation statutes or regulations,
including but not limited to Title VII of the Civil Rights Act of 1964 as
amended, ERISA, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Family and Medical
Leave Act (“FMLA”), Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the False Claims Act,
breach of any express or implied contract or promise, wrongful discharge,
violation of public policy, or tort, all demands for attorney's fees, back pay,
holiday pay, vacation pay, bonus, group insurance, any claims for reinstatement,
all employee benefits and claims for money, out of pocket expenses, any claims
for emotional distress, degradation, humiliation, that Executive might now have
or may subsequently have, whether known or unknown, suspected or unsuspected, by
reason of any matter or thing, arising out of or in any way connected with,
directly or indirectly, any acts or omissions of the Company or any of its
directors, officers, shareholders, employees and/or agents arising out of
Executive's employment and separation from employment which have occurred prior
to the date this Release of Claims (“Release”) becomes effective pursuant to
Section 7 hereof (the “Effective Date”), or which may arise as a result of his
separation from employment, except those matters specifically set forth herein,
and except for any health, welfare, pension or retirement benefits, if any,
which may have vested on Executive's behalf prior to his separation from
employment under the generally applicable terms of such programs, and except for
any claims arising solely out of Executive’s status as a shareholder of the
Company, and except for any rights Executive has under any applicable policies
of Directors and Officers liability insurance, and except for any rights
Executive has under any Indemnity Agreement.


2.Older Workers Benefit Protection Act (“OWBPA”). Executive recognizes and
understands that, by executing this Release, he shall be releasing the Company
Entities from any claims that he now has, may have, or subsequently may have
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§621, et
seq., as amended, by reason of any matter or thing arising out of, or in any way
connected with, directly or indirectly, any acts or omissions which have
occurred prior to and including the Effective Date of this Release. In other
words, Executive will have none of the legal rights against the aforementioned
that

14

--------------------------------------------------------------------------------




he would otherwise have under the Age Discrimination in Employment Act of 1967,
29 U.S.C. §§621, et seq., as amended, by his signing this Release.
3.Consideration Period. The Company hereby notifies Executive of his right to
consult with his chosen legal counsel before signing this Agreement. Through his
signature below, Executive represents that he has consulted with, and been
represented by, competent legal counsel in the negotiation of this Release and
the related Employment Agreement. The Company shall afford, and Executive
acknowledges receiving, not less than twenty-one (21) calendar days in which to
consider this Release to ensure that Executive’s execution of this Release is
knowing and voluntary. In signing below, Executive expressly acknowledges that
he has been afforded the opportunity to take at least twenty-one (21) days to
consider this Release and that his execution of same is with full knowledge of
the consequences thereof and is of his own free will.
Notwithstanding the fact that the Company has allowed Executive twenty-one (21)
days to consider this Release, Executive may elect to execute this Release prior
to the end of such 21-day period. If Executive elects to execute this Release
prior to the end of such 21-day period, then by his signature below, Executive
represents that he has consulted with, and been represented by, his chosen legal
counsel, and his decision to accept this shortening of the time was knowing and
voluntary, and was not induced by fraud, misrepresentation, or any threat to
withdraw or alter the benefits provided by the Company herein, or by the Company
providing different terms to any similarly-situated Executive executing this
Release prior to end of such 21-day consideration period. The parties agree
changes, whether material or immaterial, to this Release shall not restart the
running of the twenty-one (21) day time period.
4.Revocation Period. Both the Company and Executive agree and recognize that,
for a period of seven (7) calendar days following Executive’s execution of this
Release, Executive may revoke this Release by providing written notice revoking
the same, within this seven (7) day period, delivered by hand or by certified
mail, addressed to Patricia A. Stumpp, Senior Vice President--Human Resources,
Invacare Corporation, One Invacare Way, Elyria, OH 44035, delivered or
postmarked within such seven (7) day period. In the event Executive so revokes
this Release, each party will receive only those entitlements and/or benefits
that he/it would have received regardless of this Release.


5.Acknowledgments. Executive acknowledges that Executive has carefully read and
fully understands all of the provisions of this Release, that Executive has not
relied on any representations of the Company or any of its representatives,
directors, officers, executives and/or agents to induce Executive to enter into
this Release, other than as specifically set forth herein and that Executive is
fully competent to enter into this Release and has not been pressured, coerced
or otherwise unduly influenced to enter into this Release and that Executive has
voluntarily entered into this Release of Executive's own free will. Executive
further acknowledges that he has consulted with, and been represented by,
competent legal counsel in the negotiation of this Release. The parties agree
that any capitalized terms not otherwise defined herein shall have the meaning
given to them in the Employment Agreement.
6.Governing Law. This Release shall be governed under the laws of the State of
Ohio.

15

--------------------------------------------------------------------------------






7.Effective Date. This General Release of Claims shall become effective only
upon (a) execution of this General Release of Claims by Executive after the
expiration of the twenty-one (21) day consideration period described in §3 of
this General Release of Claims, unless such consideration period is voluntarily
shortened as provided by law; and (b) the expiration of the seven (7) day period
for revocation of this General Release of Claims after execution by Executive
described in §4 of this General Release of Claims without this General Release
of Claims being revoked, but only if such execution and expiration of the
revocation period both occur on or prior to a date which is thirty (30) calendar
days following Executive’s date of separation from employment.
CAUTION TO EXECUTIVE: READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY ENTITIES PRIOR TO THE EFFECTIVE DATE OF THIS
GENERAL RELEASE OF CLAIMS.
DATE OF EXECUTION BY EXECUTIVE:        AGREED TO AND ACCEPTED BY:






______________________________        ________________________________
[insert name of Executive]


EXECUTION WITNESSED BY:
________________________________


DATE OF EXECUTION BY COMPANY:        AGREED TO AND ACCEPTED BY
INVACARE CORPORATION
                            
______________________________        BY:_____________________________
TITLE:__________________________


EXECUTION WITNESSED BY:
________________________________
                            



16